 

 

2002 RESTRICTED STOCK PLAN

OF

FOSSIL, INC.

 

 

ARTICLE I.  GENERAL

 

                WHEREAS, the 2002 Restricted Stock Plan of Fossil, Inc. is being
fully funded with treasury shares contributed to the Company from a shareholder;
and

 

                WHEREAS, the Company has received a determination letter from
NASDAQ that, consequently, no stockholder approval of the Plan is required;

 

                NOW, THEREFORE, the Plan is as follows:

 

SECTION 1.1.  Purpose of the Plan.  The Plan is intended to advance the best
interests of the Company, its Subsidiaries and its stockholders in order to
attract, retain and motivate key employees by providing them with additional
incentives through the award of shares of Restricted Stock.

 

SECTION 1.2.  Definitions.  For purposes of this Plan, the following definitions
shall apply:

 

                “1934 Act” means the Securities Exchange Act of 1934, as
amended.

 

                “Award” means a grant under this Plan in the form of Restricted
Stock.

 

                “Award Agreement” means an agreement governing the Award entered
into between the Company and the Participant pursuant to Section 1.8.

 

                “Board” means the Board of Directors of the Company.

 

                “Change in Control”  means the occurrence of any of the
following events:

 

                (i)            Any “person” (as such term is used in Sections
13(d) and 14(d)(2) of the Securities Exchange Act of 1934, as amended) becomes
the beneficial owner, directly or indirectly, of voting securities representing
thirty percent (30%) or more of the combined voting power of the Company’s then
outstanding voting securities or, if a person is the beneficial owner, directly
or indirectly, of voting securities representing thirty percent (30%) or more of
the combined voting power of the Company’s outstanding voting securities as of
the date the particular Award is granted, such person becomes the beneficial
owner, directly or indirectly, of additional voting securities representing ten
percent (10%) or more of the combined voting power of the Company’s then
outstanding voting securities;

 

                (ii)           During any period of twelve (12) months,
individuals who at the beginning of such period constitute the Board cease for
any reason to constitute a majority of the Directors unless the election, or the
nomination for election by the Company’s stockholders, of each new Director was
approved by a vote of at least a majority of the Directors then still in office
who were Directors at the beginning of the period;

 

                (iii)          The stockholders of the Company approve (A) any
consolidation or merger of the Company or any Subsidiary that results in the
holders of the Company’s voting securities immediately prior to the
consolidation or merger having (directly or indirectly) less than a majority
ownership interest

 

 

--------------------------------------------------------------------------------


 

in the outstanding voting securities of the surviving entity immediately after
the consolidation or merger, (B) any sale, lease, exchange or other transfer (in
one transaction or a series of related transactions) of all or substantially all
of the assets of the Company or (C) any plan or proposal for the liquidation or
dissolution of the Company;

 

 

                (iv)          The stockholders of the Company accept a share
exchange, with the result that stockholders of the Company immediately before
such share exchange do not own, immediately following such share exchange, at
least a majority of the voting securities of the entity resulting from such
share exchange in substantially the same proportion as their ownership of the
voting securities outstanding immediately before such share exchange; or

 

                (v)           Any tender or exchange offer is made to acquire
thirty percent (30%) or more of the voting securities of the Company, other than
an offer made by the Company, and shares are acquired pursuant to that offer.

 

                For purposes of this definition, the term “voting securities”
means equity securities, or securities that are convertible or exchangeable into
equity securities, that have the right to vote generally in the election of
Directors.

 

                “Code” means the Internal Revenue Code of 1986, as amended.

 

                “Committee” means a committee of at least two (2) members of the
Board.  If it is intended that the Committee satisfy the requirements of Rule
16b-3 under the 1934 Act and Section 162(m) of the Code, then all of the members
of the Committee, at the time of service on the Committee hereunder, should be
“Non-Employee Directors,” as defined in Rule 16b-3(b)(3) under the 1934 Act and
“Outside Directors,” as defined in Treasury Regulation Section 162-27(e)(3),
under the Code.  If no Committee has been designated to administer the Plan,
references to the Committee shall be deemed to be references to the Board, whose
members shall not be required to meet the qualifications of this definition.

 

                “Common Stock” means the common stock, par value $0.01 per
share, of the Company.

 

                “Company” means Fossil, Inc. and its successors and assigns.

 

                “Date of Termination” of a Participant means the first day
occurring on or after the date on which a Participant is granted an Award on
which the Participant is not employed by the Company or any Subsidiary,
regardless of the reason for the termination of employment; provided, however,
that a termination of employment shall not be deemed to occur by reason of a
transfer of the Participant between the Company and a Subsidiary or between two
Subsidiaries; and, further, provided, that the Participant’s employment shall
not be considered terminated while the Participant is on a leave of absence from
the Company or a Subsidiary approved by the Participant’s employer.  If, as a
result of a sale or other transaction, the Participant’s employer ceases to be a
Subsidiary (and the Participant’s employer is or becomes an entity that is
separate from the Company), the occurrence of such transaction shall be treated
as the Participant’s Date of Termination caused by the Participant being
discharged by the employer.

 

                “Disability” with respect to any Participant has the meaning
given that term or any substantially comparable term or usage in any employment
or severance arrangement applicable to the Participant and approved by the Board
or the Committee, or in the absence of any such arrangement or term, means,
except as otherwise determined by the Committee, a condition that renders the
Participant unable, by reason of a medically determinable physical or mental
impairment, to engage in any substantial gainful

 

 

2

--------------------------------------------------------------------------------


 

activity, which condition, in the opinion of a physician selected by the
Committee, is expected to have a duration of not less than one hundred twenty
(120) days.

 

                “Eligible Participant” has the meaning given in Section 1.4.

 

 

                “Expiration Date” with respect to an Award means the date
established as the Expiration Date by the Committee at the time of the grant;
provided, however, that the Expiration Date shall not be later than the earliest
to occur of: (a) if the Participant’s Date of Termination occurs by reason of
death or Disability, the one-year anniversary of such Date of Termination; or
(b) if the Participant’s Date of Termination occurs for reasons other than death
or Disability, ninety (90) days after such Date of Termination.

 

                “Fair Market Value” of a share of Common Stock on any date of
reference means the closing price on the business day immediately preceding such
date, unless the Committee in its sole discretion shall determine otherwise in a
fair and uniform manner.  For purposes of this Plan, the “Closing Price” of the
Common Stock on any business day shall be: (a) if the Common Stock is listed or
admitted for trading on any United States national securities exchange or
included in the National Market System of the National Association of Securities
Dealers Automated Quotation System (“NASDAQ”), the last reported sale price of
Common Stock on such exchange or system, as reported in any newspaper of general
circulation; (b) if the Common Stock is quoted on NASDAQ, or any similar system
of automated dissemination of quotations of securities prices in common use, the
mean between the closing high bid and low asked quotations for such day of the
Common Stock on such system; (c) if neither clause (a) nor (b) is applicable,
the mean between the high bid and low asked quotations for Common Stock as
reported by the National Quotation Bureau, Incorporated if at least two (2)
securities dealers have inserted both bid and asked quotations for Common Stock
on at least five (5) of the ten (10) preceding days; or, (d) in lieu of the
above, if actual transactions in the Common Stock are reported on a consolidated
transaction reporting system, the last sale price of the Common Stock for such
day and on such system.

 

                “Participant” means any Eligible Participant that is granted an
Award under the Plan.

 

                “Plan” means this 2002 Restricted Stock Plan of Fossil, Inc.

 

                “Restricted Stock Award” means an Award of stock of the Company
that is granted pursuant to Article II that is subject to the restrictions
imposed by Article II.

 

                “Subsidiary” of the Company means any corporation, partnership
or other entity that is designated by the Board as a participating employer
under the Plan, provided that the Company directly or indirectly owns at least
twenty percent (20%) of the combined voting power of all classes of stock of
such entity or at least twenty percent (20%) of the ownership interests in such
entity.

 

                “Withholding Tax” means any federal, state or local withholding
tax liability.

 

SECTION 1.3.  Administration of the Plan.

 

                (a)           The Plan shall be administered by the Committee. 
The Committee shall have authority to interpret conclusively the provisions of
the Plan, to adopt such rules and regulations for carrying out the Plan as it
may deem advisable, to decide conclusively all questions of fact arising in the
application of the Plan, to establish performance criteria in respect of Awards
under the Plan, to certify that Plan requirements have been met for any
Participant in the Plan, to submit such matters as it may deem advisable to the
Company’s stockholders for their approval, and to make all other determinations
and take all other actions necessary or desirable for the administration of the
Plan.  The Committee is

 

 

3

--------------------------------------------------------------------------------


 

expressly authorized to adopt rules and regulations limiting or eliminating its
discretion with respect to certain matters as it may deem advisable to comply
with, or obtain preferential treatment under, any applicable tax or other law,
rule, or regulation.  All decisions and acts of the Committee shall be final and
binding upon all affected Eligible Participants.

 

                (b)           The Committee shall designate the Eligible
Participants, if any, to be granted Awards and the amount of such Awards and the
time when Awards will be granted.  All Awards granted under the Plan shall be on
the terms and subject to the conditions determined by the Committee consistent
with the Plan.

 

SECTION 1.4.  Eligible Participants.  Key employees of the Company and its
Subsidiaries shall be eligible for Awards under the Plan.

 

SECTION 1.5.  Awards Under the Plan.  Awards to Eligible Participants shall be
in the form of shares of Restricted Stock.

 

SECTION 1.6.  Shares Subject to the Plan.

 

                (a)           General Limitation.  The aggregate number of
shares of Common Stock that may be issued under the Plan shall be Five Hundred
Thousand (500,000) shares. If any Award under the Plan shall expire, terminate
or be canceled for any reason without having been vested in full, or if any
Award shall be forfeited to the Company, the unexercised or forfeited Award
shall not count against the above limits and shall again become available for
grants under the Plan (unless the holder of such Award received dividends or
other economic benefits with respect to such Award, which dividends or other
economic benefits are not forfeited, in which case the Award shall count against
the above limits).  Shares of Common Stock that are withheld in order to satisfy
federal, state or local tax liability, shall not count against the above limits.

 

                (b)           Additional Limitations.  No more than Five Hundred
Thousand (500,000) shares of Common Stock may be subject to Restricted Stock
Awards that are intended to be “performance based compensation” (as that term is
used in Section 162(m) of the Code) may be granted.

 

SECTION 1.7.  Other Compensation Programs.  Nothing contained in the Plan shall
be construed to preempt or limit the authority of the Board to exercise its
corporate rights and powers, including, but not by way of limitation, the right
of the Board (a) to grant incentive awards for proper corporate purposes
otherwise than under the Plan to any employee, officer, director or other person
or entity; or (b) to grant incentive awards to, or assume incentive awards of,
any person or entity in connection a change of control of the Company.

 

SECTION 1.8.  Award Agreements.  Each Award shall be evidenced by an agreement
that may contain any term deemed necessary or desirable by the Committee,
provided such terms are not inconsistent with this Plan or applicable law.  Each
Award Agreement shall contain the agreement of the Participant not to compete
with the business of the Company during the term of the Participant’s employment
with the Company and for a period of two years thereafter.

 

ARTICLE II.  RESTRICTED STOCK

 

SECTION 2.1.  Terms and Conditions of Restricted Stock Awards.  Subject to the
following provisions, all Awards of Restricted Stock under the Plan to an
Eligible Participant shall be in such form and shall have such terms and
conditions as the Committee, in its discretion, may from time to time determine
consistent with the Plan.

 

 

4

--------------------------------------------------------------------------------


 

                (a)           Restricted Stock Award.  The Restricted Stock
Award shall specify the number of shares of Restricted Stock subject to the
Award, the price, if any, to be paid by the Participant receiving the Restricted
Stock Award, and the date or dates on which the Restricted Stock will vest.  The
vesting and number of shares of Restricted Stock may be conditioned upon the
completion of a specified period of service with the Company or its
Subsidiaries.  Unless otherwise provided in the grant relating to the Restricted
Stock Award, the shares of Restricted Stock shall fully vest on the fifth
anniversary of the date of the Award.

 

                (b)           Restrictions on Transfer.  Unless otherwise
provided in the grant relating to the Restricted Stock Award, stock certificates
representing the Restricted Stock granted to a Participant shall be registered
in the Participant’s name.  Prior to the shares of Restricted Stock becoming
vested, such certificates shall either be held by the Company on behalf of the
Participant, or delivered to the Participant bearing a legend to restrict
transfer of the certificate until the Restricted Stock has vested, as determined
by the Committee.  The Participant shall have the right to vote and/or receive
dividends on the Restricted Stock before it has vested.  Except as may otherwise
be expressly permitted by the Committee, no share of Restricted Stock may be
sold, transferred, assigned, or pledged by the Participant until such share has
vested in accordance with the terms of the Restricted Stock Award.  Unless the
grant of a Restricted Stock Award specifies otherwise, in the event of a
Participant’s termination of employment before all the Participant’s Restricted
Stock has vested, or in the event other conditions to the vesting of Restricted
Stock have not been satisfied prior to any deadline for the satisfaction of such
conditions set forth in the Award, the shares of Restricted Stock that have not
vested shall be forfeited and any purchase price paid by the employee shall be
returned to the Participant.  At the time Restricted Stock vests (and upon the
return of such certificates to the Company), a certificate for such vested
shares shall be delivered to the Participant (or the beneficiary designated by
the Participant in the event of death), free of all restrictions.

 

                (c)           Accelerated Vesting.  Notwithstanding the vesting
conditions set forth in the Restricted Stock Award, unless the Restricted Stock
Award grant or other agreement with the Participant thereof specifies otherwise:

 

(i)            the Committee may in its discretion at any time accelerate the
vesting of Restricted Stock or otherwise waive or amend any conditions of a
grant of a Restricted Stock Award;

 

(ii)           all the shares of Restricted Stock shall vest upon a Change of
Control of the Company; and

 

(iii)          all the shares of Restricted Stock shall vest upon the death of
the Participant.

 

SECTION 2.2.        Section 83(b) Election.  If a Participant receives
Restricted Stock that is subject to a “substantial risk of forfeiture,” such
Participant may elect under Section 83(b) of the Code to include in his or her
gross income, for the taxable year in which the Restricted Stock is received,
the excess of the Fair Market Value of such Restricted Stock on the Date of
Grant (determined without regard to any restriction other than one which by its
terms will never lapse), over the amount paid for the Restricted Stock.  If the
Participant makes the Section 83(b) election, the Participant shall (a) make
such election in a manner that is satisfactory to the Committee, (b) provide the
Company with a copy of such election, (c) agree to promptly notify the Company
if any Internal Revenue Service or state tax agent, on audit or otherwise,
questions the validity or correctness of such election or of the amount of
income reportable on

 

 

5

--------------------------------------------------------------------------------


 

account of such election and (d) agree to such federal and state income tax
withholding as the Committee may reasonably require in its sole discretion.

 

ARTICLE III.  ADDITIONAL PROVISIONS

 

SECTION 3.1.  General Restrictions.  Each Award under the Plan shall be subject
to the requirement that, if at any time the Committee shall determine that (a)
the listing, registration or qualification of the shares of Common Stock subject
or related thereto upon any securities exchange or under any state or federal
law; (b) the consent or approval of any government regulatory body; or (c) an
agreement by the recipient of an Award with respect to the disposition of shares
of Common Stock, is necessary or desirable (in connection with any requirement
or interpretation of any federal or state securities law, rule or regulation) as
a condition of, or in connection with, the granting of such Award or the
issuance, purchase or delivery of shares of Common Stock thereunder, such Award
may not be consummated in whole or in part unless such listing, registration,
qualification, consent, approval or agreement shall have been effected or
obtained free of any conditions not acceptable to the Committee.

 

SECTION 3.2.  Adjustments for Changes in Capitalization.  In the event of any
stock dividends, stock splits, recapitalizations, combinations, exchanges of
shares, mergers, consolidations, liquidations, split-ups, split-offs, spin-offs
or other similar changes in capitalization, or any distributions to
stockholders, including a rights offering, other than regular cash dividends,
changes in the outstanding stock of the Company by reason of any increase or
decrease in the number of issued shares of Common Stock resulting from a
split-up or consolidation of shares or any similar capital adjustment or the
payment of any stock dividend, any share repurchase at a price in excess of the
market price of the Common Stock at the time such repurchase is announced or
other increase or decrease in the number of such shares, the Committee shall
make appropriate adjustment in the number and kind of shares authorized by the
Plan, in the number, price or kind of shares covered by the Awards and in any
outstanding Awards under the Plan.  In the event of any adjustment in the number
of shares covered by any Award, any fractional shares resulting from such
adjustment shall be disregarded and each such Award shall cover only the number
of full shares resulting from such adjustment.

 

SECTION 3.3.  Amendments.  The Committee shall have the authority to amend any
Award to include any provision that, at the time of such amendment, is
authorized under the terms of the Plan; provided, however, no outstanding Award
may be revoked or altered in a manner unfavorable to the holder without the
written consent of the holder.

 

SECTION 3.4.  Cancellation of Awards.  Any Award granted under the Plan may be
canceled at any time with the consent of the holder and a new Award may be
granted to such holder in lieu thereof, which award may, in the discretion of
the Committee, be on more favorable terms and conditions than the canceled
Award.

 

SECTION 3.5.  Beneficiary.  A Participant may file with the Company a written
designation of beneficiary, on such form as may be prescribed by the Committee,
to receive any shares of Restricted Stock that become deliverable to the
Participant pursuant to the Plan after the Participant’s death.  A Participant
may, from time to time, amend or revoke a designation of beneficiary.  If no
designated beneficiary survives the Participant, the executor or administrator
of the Participant’s estate shall be deemed to be the Participant’s beneficiary.

 

SECTION 3.6.  Withholding.  Whenever the Company proposes or is required to
issue or transfer shares of Common Stock under the Plan, the Company shall have
the right to require the holder to pay an amount in cash or to retain or sell
without notice, or demand surrender of, shares of Common Stock in value
sufficient to satisfy any Withholding Tax prior to the delivery of any
certificate for such shares (or

 

 

6

--------------------------------------------------------------------------------


 

remainder of shares if Common Stock is retained to satisfy such Withholding
Tax). Whenever Common Stock is so retained, sold or surrendered to satisfy
Withholding Tax, the value of shares of Common Stock so retained, sold or
surrendered shall be determined by the Committee, and the value of shares of
Common Stock so sold shall be the net proceeds (after deduction of commissions)
received by the Company from such sale, as determined by the Committee.

 

SECTION 3.7.  Transferability.  Except as expressly provided in the Plan or as
may be permitted by the Committee, no Award under the Plan shall be assignable
or transferable by the holder thereof except by will or by the laws of descent
and distribution.  Except as expressly provided in the Plan or as may be
permitted by the Committee, during the life of the holder, Awards under the Plan
shall be exercisable only by such holder or by the guardian or legal
representative of such holder.

 

SECTION 3.8.  Non-uniform Determinations.  Determinations by the Committee under
the Plan (including, without limitation, determinations of the persons to
receive Awards; the form, amount and timing of such Awards; the terms and
provisions of such Awards and the agreements evidencing same; and provisions
with respect to termination of employment) need not be uniform and may be made
by it selectively among persons who receive, or are eligible to receive, Awards
under the Plan, whether or not such persons are similarly situated.

 

SECTION 3.9.  No Guarantee of Employment.  The grant of an Award under the Plan
shall not constitute an assurance of continued employment for any period.

 

SECTION 3.10.  Deferred Compensation and Trust Agreements.  The Committee may
authorize and establish deferred compensation agreements and arrangements in
connection with Awards under the Plan and may establish trusts and other
arrangements, including “rabbi trusts,” with respect to such agreements and
appoint one or more trustees for such trusts.  Shares of Common Stock under the
Plan may also be acquired by one or more trustees from the Company, in the open
market or otherwise.

 

SECTION 3.11.  Duration and Termination.

 

                (a)           The Plan shall terminate on December 31, 2011. 
Notwithstanding the foregoing, Awards granted prior to such date may extend
beyond such date, and the terms of this Plan shall continue to apply to all
Awards granted hereunder.

 

                (b)           The Board may suspend, discontinue or terminate
the Plan at any time.  Such action shall not impair any of the rights of any
holder of any Award outstanding on the date of the Plan’s suspension,
discontinuance or termination without the holder’s written consent.

 

SECTION 3.12.  Effective Date.  The Plan shall be effective as of January 1,
2002.

 

                Executed to evidence the Plan and the adoption thereof by the
Board of Directors.

 

 

 

FOSSIL, INC.

 

 

 

By:

 

Print Name:

 

Title:

 

 

 

7

--------------------------------------------------------------------------------


 

FORM OF RESTRICTED STOCK AWARD AGREEMENT

 

           This RESTRICTED STOCK AWARD AGREEMENT (the “Agreement”), entered into
as of «Grant_Date», between Fossil, Inc., a Delaware corporation (the
“Company”), and «FirstName» «LastName» (the “Employee”).

 

           WHEREAS, the Company has adopted the 2002 Restricted Stock Plan of
Fossil, Inc. (the “Restricted Stock Plan”) effective as of the Effective Date
with the objective of advancing the best interests of the Company, its
Subsidiaries and its stockholders in order to attract, retain and motivate key
employees with additional incentives through the award of shares of Restricted
Stock;

 

           WHEREAS, the Restricted Stock Plan provides that Eligible
Participants of the Company or its Subsidiaries, as determined in the judgment
of the Committee, may be granted an Award which may consist of grants of
restricted shares of common stock, par value $.01 per share (“Common Stock”), of
the Company; and

 

           WHEREAS, the Employee holds a position of responsibility within the
Company and the Committee has determined that the Employee is an Eligible
Participant under the Restricted Stock Plan;

 

           NOW, THEREFORE, in consideration of the premises, the terms and
conditions set forth herein, the mutual benefits to be gained by the performance
thereof and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

 

1.             Grant of Restricted Stock.  Subject to the terms and conditions
set forth herein and in the Restricted Stock Plan, the Company hereby grants to
the Employee an Award of  «Shares» shares of Common Stock (the “Restricted
Stock”), such number of shares being subject to adjustment from time to time as
provided in Section 3.2 of the Restricted Stock Plan and paragraph 12 hereof.

 

2.             Restrictions on Transfer. Stock certificates representing the
Restricted Stock granted hereunder shall be registered in the Employee’s name. 
Prior to the shares of Restricted Stock becoming vested, such certificates shall
be held by the Company on behalf of the Employee and shall bear a legend to
restrict transfer of the certificate until the Restricted Stock has vested, as
set forth in Paragraph 3 hereof.  The Employee shall have the right to vote
and/or receive dividends on the Restricted Stock before it has vested. Except as
may otherwise may be expressly permitted by the Committee, no share of
Restricted Stock may be sold, transferred, assigned, or pledged by the Employee
until such share has vested in accordance with the terms hereof.  In the event
of Employee’s termination of employment before all the Employee’s Restricted
Stock has vested, or in the event other conditions to the vesting of Restricted
Stock have not been satisfied prior to any deadline for the satisfaction of such
conditions set forth herein, the shares of Restricted Stock that have not vested
shall be forfeited and any purchase price paid by the Employee shall be returned
to the Employee.  At the time Restricted Stock vests (and upon the return of
such certificates to the Company), a certificate for such vested shares shall be
delivered to the Participant (or the beneficiary designated by the Participant
in the event of death), free of all such restrictions.

 

3.             Option Period and Vesting.  The Restricted Shares granted
pursuant to this Agreement shall vest and become transferable with respect to
«Vesting» of the date hereof (it being understood that the right to transfer the
Restricted Shares shall be cumulative, so that the Employee may transfer on or
after any such anniversary that number of Restricted Shares which the Employee
was entitled to transfer but did not transfer during any preceding period or
periods).

 

4.             Termination in Event of Nonemployment.  In the event that the
Employee ceases to be

 

 

8

--------------------------------------------------------------------------------


 

employed by the Company or any of its Subsidiaries for any reason other than
death, the Restricted Shares granted pursuant to this Agreement shall be
forfeited, except to the extent that they have vested and become transferable in
accordance with the provisions of paragraph 3 on the date the Employee ceases to
be so employed.

 

5.             Accelerated Vesting. Notwithstanding the vesting conditions set
forth herein: (i) the Committee may in its discretion at any time accelerate the
vesting of Restricted Stock or otherwise waive or amend any conditions of a
grant of a Restricted Stock Award; (ii) all the shares of Restricted Stock shall
vest upon a Change of Control of the Company; and (iii) all the shares of
Restricted Stock shall vest upon the death of the Employee.

 

6.             Assignability.  The rights granted pursuant hereto shall not be
assignable or transferable by the Employee other than in accordance with Section
3.7 of the Restricted Stock Plan.  No assignment of the rights herein granted
shall be effective to bind the Company unless the Company shall have been
furnished with written notice thereof and a copy of such documents and evidence
as the Company may deem necessary to establish the validity of the assignment
and the acceptance by the assignee or assignees of the terms and conditions
hereof.

 

7.             Section 83(b) Election.  If Employee is subject to a “substantial
risk of forfeiture” of the Restricted Shares granted hereunder, such Employee
may elect under Section 83(b) of the Internal Revenue Code of 1986, as amended,
to include in his gross income, for the taxable year in which the Restricted
Stock is received, the excess of the Fair Market Value of such Restricted Stock
on the date of grant (determined without regard to any restriction other than
one which by its terms will never lapse), over the amount paid for the
Restricted Stock.  If the Employee makes the Section 83(b) election, the
Employee shall (a) make such election in a manner that is satisfactory to the
Committee, (b) provide the Company with a copy of such election, (c) agree to
promptly notify the Company if any Internal Revenue Service or state tax agent,
on audit or otherwise, questions the validity or correctness of such election or
of the amount of income reportable on account of such election, and (d) agree to
such federal and state income tax withholding as the Committee may reasonably
require in its sole discretion.

 

8.             Restrictions and Related Representations. Upon the acquisition of
any Restricted Shares hereunder, the Employee may be required to enter into such
written representations, warranties and agreements as the Company may reasonably
request in order to comply with applicable securities laws, the Restricted Stock
Plan or with this Agreement.  In addition, the certificate or certificates
representing any Restricted Shares issued hereunder will be stamped or otherwise
imprinted with a legend in such form as the Company may require with respect to
any applicable restrictions on sale or transfer, and the stock transfer records
of the Company will reflect stop-transfer instructions, as appropriate, with
respect to such Restricted Shares.

 

9.             Notices.  Unless otherwise provided herein, any notice or other
communication hereunder shall be in writing and shall be given by registered or
certified mail. All notices by the Employee hereunder shall be directed to
Fossil, Inc., Attention: Secretary, at the Company’s then current address. Any
notice given by the Company to the Employee hereunder shall be directed to him
at his address on file with the Company.  The Company shall be under no
obligation whatsoever to advise or notify the Employee of the existence,
maturity or termination of any rights hereunder and the Employee shall be deemed
to have familiarized himself with all matters contained herein and in the
Restricted Stock Plan which may affect any of the Employee’s rights or
privileges hereunder.

 

10.           Scope of Certain Terms.  Whenever the term “Employee” is used
herein under circumstances applicable to any other person or persons to whom
this Award may be assigned in accordance with the provisions of Paragraph 6 of
this Agreement, the term “Employee” shall be deemed

 

 

9

--------------------------------------------------------------------------------


 

to include such person or persons.  The term “Restricted Stock Plan” as used
herein shall be deemed to include the 2002 Restricted Stock Plan of Fossil, Inc.
and any subsequent amendments thereto, together with any administrative
interpretations which have been adopted thereunder by the Committee pursuant to
Section 1.3 of the Restricted Stock Plan. Unless otherwise indicated, defined
terms herein shall have the meaning ascribed to them in the Restricted Stock
Plan.

 

11.           General Restrictions.  This Award is subject to the requirement
that, if at any time the Committee shall determine that (a) the listing,
registration or qualification of the shares of Common Stock subject or related
thereto upon any securities exchange or under any state or federal law; (b) the
consent or approval of any government regulatory body; or (c) an agreement by
the recipient of an Award with respect to the disposition of shares of Common
Stock, is necessary or desirable (in connection with any requirement or
interpretation of any federal or state securities law, rule or regulation) as a
condition of, or in connection with, the granting of such Award or the issuance,
purchase or delivery of shares of Common Stock thereunder, such Award may not be
consummated in whole or in part unless such listing, registration,
qualification, consent, approval or agreement shall have been effected or
obtained free of any conditions not acceptable to the Committee.

 

12.           Adjustments for Changes in Capitalization.  In the event of any
stock dividends, stock splits, recapitalizations, combinations, exchanges of
shares, mergers, consolidations, liquidations, split-ups, split-offs, spin-offs
or other similar changes in capitalization, or any distributions to
stockholders, including a rights offering, other than regular cash dividends,
changes in the outstanding stock of the Company by reason of any increase or
decrease in the number of issued shares of Common Stock resulting from a
split-up or consolidation of shares or any similar capital adjustment or the
payment of any stock dividend, any share repurchase at a price in excess of the
market price of the Common Stock at the time such repurchase is announced or
other increase or decrease in the number of such shares, the Committee shall
make appropriate adjustment in the number and kind of shares authorized by the
Restricted Stock Plan, in the number, price or kind of shares covered by the
Awards and in any outstanding Awards under the Restricted Stock Plan.  In the
event of any adjustment in the number of shares covered by any Award, any
fractional shares resulting from such adjustment shall be disregarded and each
such Award shall cover only the number of full shares resulting from such
adjustment.

 

13.           Amendments.  The Committee shall have the authority to amend any
Award to include any provision that, at the time of such amendment, is
authorized under the terms of the Restricted Stock Plan; provided, however, no
outstanding Award may be revoked or altered in a manner unfavorable to the
holder without the written consent of the holder.

 

14.           Incorporation of Restricted Stock Plan. This Agreement is subject
to the Restricted Stock Plan, a copy of which has been furnished to the Employee
herewith and for which the Employee acknowledges receipt. The terms and
provisions of the Restricted Stock Plan are incorporated by reference herein. 
In the event of a conflict between any term or provision contained herein and a
term or provision of the Restricted Stock Plan, the applicable terms and
provisions of the Restricted Stock Plan shall govern and prevail.

 

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been executed as of «Grant_Date».

 

 

COMPANY:

 

FOSSIL, INC.

 

By:

 

 

 

«FirstName» «LastName»

 

 

 

 

 

 

 

Enclosure:  2002 Restricted Stock Plan of Fossil, Inc.

 

 

11

--------------------------------------------------------------------------------

 